FILE COPY




                                 No. 07-14-00360-CR


Shelly Blair                               §     From the 364th District Court
 Appellant                                         of Lubbock County
                                           §
v.                                               April 1, 2015
                                           §
The State of Texas                               Opinion Per Curiam
 Appellee                                  §

                                  J U D G M E N T

       Pursuant to the opinion of the Court dated April 1, 2015, it is ordered, adjudged

and decreed that the appeal is abated and the cause is remanded to the 364th District

Court of Lubbock County, Texas for further proceedings in accordance with this Court’s

opinion entered this day.

                                         oOo